DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 8/09/2022. Applicant amended claims 1–2, 8–9, and 14–15 and canceled claims 6, 13, and 19. Claims 1–5, 7–12, 14–18, and 20 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 8/09/2022 overcome the claim objections. Accordingly, the claim objections are withdrawn. 
	
Applicant’s amendments filed on 8/09/2022 overcome the claim rejections under § 101. Accordingly, the claim rejections under § 101 are withdrawn.

Applicant’s amendments and arguments filed on 8/09/2022 in regards to the claim rejections under § 103 have been fully considered but are unpersuasive. 
	In regards to amended claims 1, 8, and 14—incorporated with the claim language of canceled claims 6, 13, and 19, respectively—Applicant argues that the Office failed to establish the requisite reason with rational underpinning that is required to establish a prima facie case of unpatentability under 35 U.S.C. § 103. In more detail, Applicant argues that the Office Action did not establish that any of the offered reasons for combination would have been apparent to one having one of ordinary skill because the Office only showed that one of ordinary skill in the art could have modified the combination of Chelian and Gaither with the feature of: determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area, as taught by Bell, but did not show that one of ordinary skill in the art would have been motivated to perform said modifications. In regards to this point, Applicant argues that the reasoning laid out in the Office Action—that the requisite element is a useful feature in the art of vehicle parking—is relevant only to the solar collection system of Bell and not relevant to the other cited art.
	Examiner respectfully disagrees. The Office Action provided sufficient reason that one of ordinary skill in the art would have been motivated to modify the combination of Chelian and Gaither with the feature of: determining to park at a first parking spot with a second orientation for a second time period based on a parking duration and a first shading area, as taught by Bell. 
	First, Bell is relevant to the cited prior art. Chelian discloses a method for parking a vehicle comprising parking at a parking spot at a first orientation at a first time period and repositioning the vehicle to a second orientation for a second period for the ultimate purpose of optimizing solar charging of the vehicle. See at least ¶¶ 17, 69, and 85–87; see also Non-Final Office Action, pp. 11–13. Hence, one of ordinary skill in the art would have been motivated to modify Chelian to incorporate art which enhances the optimization of solar charging of a semi-stationary parked vehicle. In this regard, Bell teaches that a semi-stationary vehicle may reposition itself to a second orientation in a parking spot based on a direction of a solar ray and an associated second time period for the ultimate purpose of optimizing solar charging of a semi-stationary parked vehicle. See at least ¶¶ 31–32 and FIGS. 3A–3C; see also Non-Final Office Action, p. 13. As the invention of Bell pertains to optimizing solar charging of a semi-stationary parked vehicle, Bell’s disclosed feature of determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area is relevant to the invention of Chelian which aims to optimize solar charging of a semi-stationary parked vehicle. 
	Continuing, one of ordinary skill in the art would have been motivated to modify the combination of Chelian and Gaither with the aforementioned feature taught by Bell. As detailed in the Office Action, one of ordinary skill in the art would have been motivated to perform this modification because shifting from a first orientation to a second orientation based on a parking duration and a first shading area is a useful feature in the art vehicle parking—i.e., the field of endeavor of the claimed invention—for optimizing the solar charging of a semi-stationary parked vehicle. This feature optimizes the solar charging of a semi-stationary parked vehicle by enabling the vehicle to receive a maximum amount of charge as the sun changes position throughout the day. Summing up, one of ordinary skill in the art would have recognized that Bell provides a useful feature in the relevant field of endeavor for achieving the objectives of the prior art; the aforementioned analysis constitutes the requisite reason with rational underpinning that establishes a prima facie case of unpatentability under 35 U.S.C. § 103.
	Accordingly, the rejections of claims 1, 8, and 14 under § 103 are maintained.

Claim Objections
Claim 10 is objected to because of claim informalities.
	As to claim 10, the status identifier is missing. The missing status identifier appears that it should be “(Original).”
	Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7–12, 14–18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chelian (US20190382001A1) in view of Gaither (US20190248243A1) and in view of Bell et al. (US20150175024A1; from here on referred to as Bell).

As to claim 1, Chelian discloses a method for parking a vehicle, comprising:
determining that a first parking spot and a second parking spot are available within a line of sight via a vehicle sensor (“The parking area constraint … may include individual parking positions [i.e., at least first and second parking spots].” Emphasis added; see at least ¶ 20. “The parking module 120 may obtain the parking area constraint … by using visual recognition techniques …. visual recognition techniques may include sensory input.” See at least ¶ 42.);
determining a parking duration based on a current location of the vehicle (“The time constraint may define a time period [i.e., a parking duration] that the mobile machine may be designated or permitted to park in the parking area. Examples of time constraints may include … a maximum duration of parking in the parking area.” See at least ¶ 24. That is, a parking duration may be defined based on a parking area corresponding to the vehicle’s current location.);
determining a first shading area for the first parking spot and a second shading area for the second parking spot based on the parking duration (“The shadow-position relationships 117 may include the amount of shade coverage [i.e., a shading area] of the parking area …. For example, a first parking position … may have a shade coverage of 75% during a time period, [and] a second parking position … may have a shade coverage of 95% during the time period.” Emphasis added; see at least ¶ 69, FIG. 1B. That is, a shade coverage corresponding to a first parking position matches to a first shading area, and a shade coverage corresponding to a second parking position matches to a second shading area. “The shadow-position relationships 117 may include the amount of shade coverage of the parking area/parking position … for a given time period.” See at least ¶ 70.);
determining, based on the first shading area and the second shading area, potential power generation at the first parking spot and the second parking spot during the parking duration (“Another … input used to determine the selectable parking positions may include … a predicted charge level [i.e., a potential power generation] of the battery system.” Emphasis added; see at least ¶ 28. “The selectable parking positions 125 and any trajectories between the selectable parking positions 125 may be ranked with a ranking 130. The ranking 130 may be based on … shade_desired …. Shade_desired may equal zero (=0) if the solar panel output of solar panels on the mobile machine needs to increase.” See at least ¶ 72; see also ¶ 73. That is, one or more parking positions may be ranked based on an associated potential power generation.);
	determining to park at the first parking spot with a first orientation of the vehicle for a first time period based on the parking duration and the first shading area (“The shadow-position relationships 117 may include the amount of shade coverage [i.e., a shading area] of the parking area …. For example, a first parking position … may have a shade coverage of 75% during a time period, [and] a second parking position … may have a shade coverage of 95% during the time period.” See at least ¶ 69, FIG. 1B. That is, shade coverage in a time period, in which said time period is associated with a parking duration and a first shading area, affects the ranking of a parking position See also ¶ 85, which shows that shade coverage is indeed used to rank parking positions. “The parking module 120 may select the parking position 140 or the parking position 145 based on one of the respective parking positions ranking higher than the other.” See at least ¶ 86. That is, a vehicle may determine to park at a first parking spot based on a parking duration and a first shading area. As the broadest reasonable interpretation of an orientation is a position within a parking space, a vehicle will necessarily park in the first parking spot with a first orientation. See also ¶ 17, which shows that a vehicle may be semi-stationary and thus configured to adjust its parking orientation.);
	parking at the first parking spot with the first orientation (“After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140.” See at least ¶ 87.); 
	determining to park at the first parking spot with a second orientation of the vehicle for a second time period (“The placement of the mobile machine at the parking position may correspond to the mobile machine being semi-stationary …. The mobile machine may remain on and/or placed in a mode permitting some movement of the mobile machine when placed within the parking position (e.g., … moving within the confines of the parking position to charge.).” See at least ¶ 17. That is, moving within the confines of the parking position corresponds to parking with at least a second orientation.); and
	parking the vehicle at the first parking spot with the second orientation (“Moving within the confines of the parking position to charge.” See at least ¶ 17).
	Chelian fails to explicitly disclose determining a parking duration based on a user profile.
	However, Gaither teaches determining a parking duration based on a user profile (“This time [i.e., parking duration] may be predicted based on … a historical or learned driver profile.” Emphasis added; See at least ¶ 73.).
	Chelian discloses a method for parking a vehicle comprising determining a parking duration based on a current location of a vehicle. Gaither teaches determining a parking duration based on a user profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chelian with the feature of: determining a parking duration based on a user profile, as taught by Gaither, because this feature is useful for enhancing the determination of an optimal parking duration. For example, a user profile may indicate how long a user tends to park at a certain location. Accordingly, the incorporation of this feature enhances vehicle parking.
The combination of Chelian and Gaither fails to explicitly disclose determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area.
However, Bell teaches determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area (“The vehicle 10 adjusts its position [i.e., parks in a second orientation] in response to the movement of concentrated solar energy and the focal point 44, such that the concentrated solar energy and focal point 44 is always directed onto the solar panel 14 …. [As a result,] the sunlight stays concentrated on the solar panel 14 of the vehicle 10 throughout the day as the Sun 40 moves across the sky.” See at least ¶ 32. That is, the vehicle changes its position within the parking position to capture moving solar rays, in which the solar rays modify the first shading area as time goes on; in this way, solar charging is maximized. Therefore, the vehicle moves to a second orientation for a second time period based on the parking duration and the first shading area. See also ¶ 31 and FIGS 3A–3C, which discuss and show, respectively, how the vehicle is adjusted as the parking duration goes on in response to the movement of the sun.). 
Chelian discloses a method for parking a vehicle comprising at least determining a parking duration based on a current location of a vehicle; and parking at a parking spot at a first orientation and repositioning the vehicle to a second orientation to optimize solar charging. Gaither teaches determining a parking duration based on a user profile. Bell teaches determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chelian and Gaither with the feature of: determining to park at the first parking spot with a second orientation of the vehicle for a second time period based on the parking duration and the first shading area, as taught by Bell, because parking at a second orientation for a second time period based on the parking duration and the first shading area is a useful feature for optimizing the solar charging of a semi-stationary parked vehicle by enabling the vehicle to receive a maximum amount of charge as the sun changes position throughout the day.

Independent claims 8 and 14 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claims 2, 9, and 15, Chelian discloses:
determining a first energy cost to navigate to the first parking spot, and a second energy cost to navigate to the second parking spot (“The parking module 120 may predict an amount of energy use [i.e., an energy cost] required to move the mobile machine along a trajectory …. A total amount of energy required to move the mobile machine from the first target location to the parking position 140 may be X amount of energy.” See at least ¶ 89, FIG. 1B. The amount of energy use may pertain to a first parking spot, a second spot, and so on; in this respect, a first energy cost and a second energy cost are disclosed.);
determining the first energy cost is lower than the second energy cost (“If the predicted amount of energy required to move the mobile machine along the given trajectory is small …, then the given trajectory may be ranked high and, in turn, selected by the parking module 120.” See at least ¶ 90. That is, at least first and second trajectories are ranked based on at least first and second energy costs, respectively.);
determining, based on the first energy cost being lower than the second energy cost and the potential power generation at the first parking spot and the second parking, to park at the first parking spot instead of the second parking spot (“If the predicted amount of energy required to move the mobile machine along the given trajectory is small …, then the given trajectory may be ranked high and, in turn, selected by the parking module 120.” See at least ¶ 90; see also ¶¶ 72–73.); and
parking the vehicle at the first parking spot (“After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at … the parking position 140.” See at least ¶ 87.).

As to claims 3, 10, and 16, Chelian discloses:
determining a first risk level for the first parking spot, the first risk level indicative of availability of the first parking spot during the parking duration (“The time constraint may define a time period that the mobile machine may be designated or permitted to park in the parking area.” See at least ¶ 24. “The selectable parking positions 125 may be based on … the time constraint.” See at least ¶ 46; see also FIG. 1B.);
determining a second risk level for the second parking spot, the second risk level indicative of availability of the second parking spot during the parking duration (“The selectable parking positions 125 may be based on … the time constraint.” See at least ¶ 46; see also FIG. 1B.);
determining that the first risk level is lower than the second risk level (“In these or other embodiments, the factors 112 a may affect the constraints 105. For example, the time of year may affect the parking constraint. For instance, given a time of year as basketball season for professional basketball, a ‘home’ game may result in unavailable parking areas and/or new parking areas near the ‘home’ arena on the date of each ‘home’ game.” See at least ¶ 38; see also FIG. 1B. That is, a first risk level of a first parking space that is not associated with basketball games may be determined to be lower than a second risk level associated with a second parking space associated with basketball games.);
determining to park at the first parking spot instead of the second parking spot (“The selectable parking positions 125 may be based on … the time constraint.” See at least ¶ 46; see also FIG. 1B. “After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140.” See at least ¶ 87.); and
parking the vehicle at the first parking spot (“After determining the highest ranking selectable parking position 125 and selecting the highest ranking selectable parking position 125, the parking module 120 may cause the mobile machine to park at, for example, the parking position 140.” See at least ¶ 87.).

As to claims 4, 11, and 17, Chelian discloses:
determining that a third parking spot is available after the vehicle has parked at the first parking spot or the second parking spot for a time period (“The selectable parking positions 125 may include a first parking position, a second parking position, up to an nth parking position.” See at least ¶ 45; see also FIG. 1B. That is, at least a third parking position, up to an nth parking position, may be considered for availability. “After … determining another higher ranking selectable parking position 125 … the parking module 120 may cause the mobile machine to move to a different parking position.” See at least ¶ 92. That is, after being parked at a first or second position for a time period, a third parking spot may be determined to be a higher rank. See also ¶ 91, which discusses that mobile machine parameters may be updated during a time period. See also ¶ 74, which discusses that a mobile machine may move from one parking position to another parking position during a time period.);
determining that a third shading area for the third parking spot is smaller than the first shading area and the second shading area (“If shade is not desired, however, the parking position 140 [i.e., an nth parking spot which may constitute the third parking spot] may rank higher than the parking position 145 because the parking position 140 may be shaded comparatively less than the parking position 145.” Emphasis added; see at least ¶ 85; see also FIG. 1C. “If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position.” See at least ¶ 92.);
determining to park at the third parking spot (“If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position.” See at least ¶ 92); and
autonomously navigating the vehicle to the third parking spot (“The mobile machines may be autonomous.” See at least ¶ 15. “If, after … determining another higher ranking selectable parking position 125 …, then the parking module 120 may cause the mobile machine to move to a different parking position.” See at least ¶ 92).

As to claims 5, 12, and 18, Chelian discloses: 
generating a 3D model of surroundings of the vehicle based on the parking duration, wherein the 3D model is indicative of a change in a solar path during the parking duration (“The metes and bounds of the shadow may be … 3-dimensional.” See at least ¶ 63. That is, a 3D model of a shadow, which is associated with a solar path, is generated. “The shadow profiles 115 may define the metes and bounds of a respective shadow as a function of time, e.g., the time period. As time changes, the sun changes position relative to any given object, including shade-providing objects …. Thus, in some embodiments, the shadow profiles 115 may include movement of the respective shadows during the time period.” See at least ¶ 65. That is, the 3D model is indicative of a change in a solar path during the parking duration.); and
determining the first shading area and the second shading area based on the 3D model (“The parking module 120 may determine the shadow-position relationships 117 by associating the shadow profiles 115 with particular parking positions such as the first parking position and the second parking position in the parking area.” See at least ¶ 71; see also FIG. 1B.).

As to claims 7 and 20, Chelian discloses receiving a user input indicative of parking at the first parking spot or the second parking spot (“The parking module 120 may obtain the parking area constraint described above, if visually designated, by using visual recognition techniques. Such visual recognition techniques may include user inputs.” See at least ¶ 42).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668